Exhibit 2.1 PURCHASE, SALE AND ESCROW AGREEMENT AMONG WPG-OC NEW LIMITED PARTNER, LP, AS SELLER, WPG-OC GENERAL PARTNER, LLC, WPG-OC GENERAL PARTNER II, LLC, WPG-OC GENERAL PARTNER III, LLC O’CONNOR MALL PARTNERS, L.P., AS PRIMARY PURCHASER, AND FIDELITY NATIONAL TITLE INSURANCE COMPANY, AS ESCROW AGENT PURCHASE, SALE AND ESCROW AGREEMENT THIS PURCHASE, SALE AND ESCROW AGREEMENT (this “Agreement”), dated as of November 2, 2016 (the “ Effective Date ”), is made by and among WPG-OC NEW LIMITED PARTNER, LP, a Delaware limited partnership (the “ Seller ”), WPG-OC General Partner, LLC , a Delaware limited liability company (“
